OPINION — AG — 70 O.S. 1965 Supp., 3311 [70-3311], DOES NOT, BY ITS PROVISIONS, QUALIFY LAW ENFORCEMENT OFFICERS OF THE DEPARTMENT OF WILDLIFE CONSERVATION FOR SUBSISTENCE ALLOWANCE WHILE THEY ARE IN ATTENDANCE AT COURSES OF INSTRUCTION CONDUCTED BY THE SOUTHWEST CENTER FOR LAW ENFORCEMENT EDUCATION. AS TO WHETHER OTHER SECTIONS OF STATUTE OR PROVISIONS OF THE CONSTITUTION AUTHORIZE THE DEPARTMENT OF PAY SUBSISTENCE TO ITS EMPLOYEES WHO ATTEND SAID COURSES OF INSTRUCTION, NO OPINION IS EXPRESSED. CITE: 70 O.S. 1965 Supp., 1380.2-1308.6 [70-1380.2] — [70-1308.6] (FINIS STEWART)